MEMORANDUM **
George Borja Lucena appeals from the district court’s judgment revoking his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Lucena contends that the district court erred by failing to provide an adequate statement of reasons pursuant to 18 U.S.C. § 3553(c) for its decision to impose a sentence outside the range recommended under Chapter 7 of the Sentencing Guidelines. We disagree. The record discloses that the district court found that the sentence was necessary in light of Lucena’s prior record, the need to afford deterrence and to protect the public, and Lucena’s need for correctional treatment. See 18 U.S.C. § 3583(e). We conclude that the district court gave specific reasons that were sufficient to provide us with a basis to review the sentence, and thus met the requirements of 18 U.S.C. § 3553(c). See United States v. Musa, 220 F.3d 1096, 1101 (9th Cir.2000). Further, in light of the factors set forth in § 3583(e), we conclude that the sentence was reasonable. See United States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.